




Exhibit 10.7
RADIAN GROUP INC.
2008 EQUITY COMPENSATION PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT LETTER
THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT LETTER (the “Grant Letter”),
dated as of June 9, 2011 (the “Grant Date”), is delivered by Radian Group Inc.,
a Delaware corporation (the “Company”), to S.A. Ibrahim, an employee of the
Company or one of its Subsidiaries (the “Grantee”).
RECITALS
WHEREAS, the Radian Group Inc. 2008 Equity Compensation Plan, as amended (the
“Plan”) permits the grant of Restricted Stock Units to employees, officers,
non-employee directors, consultants and advisors of the Company and its
Subsidiaries, in accordance with the terms and provisions of the Plan;
WHEREAS, the Company desires to grant Restricted Stock Units to the Grantee, and
the Grantee desires to accept such Restricted Stock Units, on the terms and
conditions set forth herein and in the Plan;
WHEREAS, the Restricted Stock Units granted pursuant to this Grant Letter shall
vest based on the attainment of performance goals related to total shareholder
return (“TSR”) and continued employment; and
WHEREAS, the applicable provisions of the Plan are incorporated into this Grant
Letter by reference, including the definitions of terms contained in the Plan
(unless such terms are otherwise defined herein).
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
1.
Grant of Performance-Based Restricted Stock Units.



Subject to the terms and vesting conditions hereinafter set forth, the Company
hereby awards to the Grantee a target award of 658,080 Restricted Stock Units
(hereinafter, the “Target Award”) under the Plan.
2.
Vesting.



(a)General Vesting Terms. Except as set forth in Sections 2(c) and 2(d) below,
the Grantee shall vest in a number of Restricted Stock Units based on the
attainment of the TSR performance goals described on Schedule A as of the end of
the Performance Period (as defined below), provided that the Grantee remains
employed by the Company or a Subsidiary through June 9, 2014 (the “Vesting
Date”). The Performance Period is the period beginning on June 9, 2011 and
ending on June 9, 2014. Except as specifically provided below in this Section 2,
no Restricted Stock Units will vest for any reason prior to the Vesting Date,
and in the event of a termination of the Grantee's employment prior to the
Vesting Date, the Grantee will forfeit to the Company all Restricted Stock Units
that have not yet vested as of the termination date. Except as provided in
Sections 2(c) and 2(d) below, if the TSR performance goals are not attained at
the end of the Performance Period, the Restricted Stock Units will be
immediately forfeited.


(b)Retirement.


(i)If the Grantee's employment terminates during the Performance Period on
account of Retirement, the Grantee will not forfeit the Restricted Stock Units
upon Retirement, and the Restricted Stock Units will continue to vest based on
the attainment of the TSR performance goals described on Schedule A, except as
provided in Sections 2(c) and 2(d) below.
(ii)For purposes of this Grant Letter, “Retirement” shall mean the Grantee's
separation from service without Cause, other than on account of death or
Disability, following the Grantee's attainment of age 55 and completion of 5
years of service with the Company or a Subsidiary.


(iii)For purposes of this Grant Letter, “Cause” shall have the meaning given
that term in the Grantee's Employment Agreement with the Company dated as of
April 5, 2011 (the “Employment Agreement”).






--------------------------------------------------------------------------------




(c)Death or Disability. In the event of the Grantee's death or Disability (as
defined below) during the Performance Period while employed by the Company or a
Subsidiary, the Grantee's Restricted Stock Units will automatically vest at the
Target Award level on the date of the Grantee's death or Disability, as
applicable. If, following the Grantee's termination of employment due to
Retirement, the Grantee dies during the Performance Period, the Grantee's
Restricted Stock Units will automatically vest at the Target Award level on the
date of the Grantee's death. For purposes of this Grant Letter, the term
“Disability” shall mean the Grantee is determined to have a medically
determinable physical or mental disability that entitles the Grantee to receive
long-term disability benefits under the Company's long-term disability plan,
provided that such disability meets the conditions of Section 409A(a)(2)(C) of
the Code.


(d)Change of Control.


(i)If a Change of Control occurs during the Performance Period, the Restricted
Stock Units will vest at the Target Award level on the Vesting Date, provided
that, except as set forth in subsections (ii), (iv) and (v) below, the Grantee
remains employed by the Company or a Subsidiary through the Vesting Date. In no
event shall vesting occur after the end of the Performance Period.


(ii)Notwithstanding the foregoing, if, during the Performance Period, a Change
of Control occurs and the Grantee's employment with the Company and its
Subsidiaries is terminated by the Company or a Subsidiary without Cause, or the
Grantee terminates employment for Good Reason (as defined in the Employment
Agreement), and the Grantee's date of termination of employment (or in the event
of the Grantee's termination for Good Reason, the event giving rise to Good
Reason) occurs during the period beginning on the date that is 90 days before
the Change of Control and ending on the date that is one year following the
Change of Control, the unvested Restricted Stock Units will automatically vest
at the Target Award level as of the Grantee's date of termination of employment
(or, if later, on the date of the Change of Control). In order to terminate
employment for Good Reason under this Grant Letter, the Grantee must provide a
written notice of termination with respect to termination for Good Reason to the
Company within 90 days after the event constituting Good Reason has occurred.
The Company shall have a period of 30 days in which it may correct the act, or
the failure to act, that gave rise to the Good Reason event as set forth in the
notice of termination. If the Company does not correct the act, or the failure
to act, the Grantee must terminate employment for Good Reason within 30 days
after the end of the cure period, in order for the termination to be considered
a Good Reason termination. Notwithstanding the foregoing, in no event will the
Grantee have Good Reason for termination if a material diminution of the
Grantee's authority, duties, or responsibilities occurs in connection with the
Grantee's inability to perform his duties on account of illness or short-term or
long-term disability.


(iii)Notwithstanding the foregoing, if the Grantee's employment terminates on
account of Retirement before a Change of Control, and a Change of Control
subsequently occurs during the Performance Period, the outstanding Restricted
Stock Units will vest at the Target Award level on the Vesting Date (or on the
Grantee's date of death, if earlier).


(iv)Notwithstanding the foregoing, if the Grantee's employment terminates on
account of Retirement on or after a Change of Control, the Restricted Stock
Units will vest at the Target Award level on the Grantee's Retirement date.


(v)For the avoidance of doubt, in no event shall a Change of Control occur as a
result of the Company's participation in the Troubled Asset Relief Program under
the Emergency Economic Stabilization Act of 2008, the American Recovery and
Reinvestment Act of 2009, or any similar program of the United States, any of
its states, or any of their respective political subdivisions, departments,
agencies or instrumentalities.


3.
Restricted Stock Units Account.



The Company shall establish a bookkeeping account on its records for the Grantee
and shall credit the Grantee's Restricted Stock Units to the bookkeeping
account.
4.
Conversion of Restricted Stock Units.



(a)Except as otherwise provided in this Section 4, if the Restricted Stock Units
vest in accordance with this Grant Letter, the Grantee shall be entitled to
receive payment of the vested Restricted Stock Units within 90 days after the
Vesting Date.


(b)The vested Restricted Stock Units shall be paid earlier than the Vesting Date
in the following circumstances:


(i)If the Restricted Stock Units vest in accordance with Section 2(c) (the
Grantee's death or Disability), the vested Restricted Stock Units shall be paid
within 90 days after the date of the Grantee's death or Disability, as
applicable.




--------------------------------------------------------------------------------




 
(ii)If a Change of Control occurs and the Grantee's employment terminates upon
or within one year after the Change of Control in accordance with Section
2(d)(ii), the vested Restricted Stock Units shall be paid within 90 days after
the Grantee's termination of employment.


(iii)If a Change of Control occurs and the Grantee's employment terminates
within 90 days prior to the Change of Control in accordance with Section
2(d)(ii), and the Grantee subsequently dies during the Performance Period, the
vested Restricted Stock Units shall be paid within 90 days after the date of the
Grantee's death.


(iv)If the Restricted Stock Units vest in accordance with Section 2(d)(v)
(Retirement on or after a Change of Control), the vested Restricted Stock Units
shall be paid within 90 days after the Grantee's Retirement date; provided that,
if the Retirement date does not occur within one year after the Change of
Control, payment will be made within 90 days after the Vesting Date.


(v)Notwithstanding subsections (ii) and (iv), if the Change of Control is not a
“change in control event” under section 409A of the Code, and if required by
section 409A of the Code, payment will not be made on the dates described in
subsections (ii) and (iv) and, instead, will be made within 90 days after the
Vesting Date.


(c)On the applicable payment date, each vested Restricted Stock Unit credited to
the Grantee's account shall be settled in cash, subject to compliance with the
six-month delay described in Section 16 below, if applicable. The cash payment
shall be equal to the closing price of a share of the Company's Common Stock on
the Vesting Date, termination date, date of Disability or date of death,
whichever is the applicable date under this Section 4, subject to payment of any
federal, state, local or foreign withholding taxes as described in Section 12
below.


5.
Certain Corporate Changes.



If any change is made to the Common Stock (whether by reason of merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination of shares, or exchange of shares or any other change in capital
structure made without receipt of consideration), then unless such event or
change results in the termination of all the Restricted Stock Units granted
under this Grant Letter, the Committee shall adjust, in an equitable manner and
as provided in the Plan, the number and class of shares underlying the
Restricted Stock Units, the maximum number of shares for which the Restricted
Stock Units may vest, and the share price or class of Common Stock for purposes
of the TSR performance goals, as appropriate, to reflect the effect of such
event or change in the Company's capital structure in such a way as to preserve
the value of the Restricted Stock Units. Any adjustment that occurs under the
terms of this Section 5 or the Plan will not change the timing or form of
payment with respect to any Restricted Stock Units except in accordance with
section 409A of the Code.
6.
Restrictive Covenants.



(a)During the Grantee's employment with the Company and its Affiliates, and
during the period beginning on the date on which the Grantee's employment with
the Company and its Affiliates terminates for any reason and ending on the later
of (i) 12 months after the employment termination date or (ii) the end of the
Consulting Period (as defined in the Employment Agreement), if applicable (the
“Restricted Period”), except as provided in subsection (i), the Grantee hereby
agrees that he will not, without the Company's express written consent, engage
(directly or indirectly) in any employment or business activity whose primary
business involves a business in which the Company is then materially and
actively engaged (for purposes of clarity, as of April 5, 2011, this would
consist of providing mortgage insurance or financial guaranty insurance)
(“Company Business”) within the United States of America; provided, however,
that this restriction shall not apply if the Company is no longer engaged in
writing new business with respect to such Company Business, unless (x) the
Company has taken material steps to actively pursue opportunities for writing
new business with respect to the Company Business and (y) the Board determines
in reasonable good faith that it expects the Company, during the Restricted
Period, in fact to actively pursue such opportunities. The Board shall make such
determination within 10 business days of notification by the Grantee that he
proposes to engage in activity that would violate this Section 6(a) but for the
proviso in the preceding sentence, it being understood that the Grantee shall be
obligated to provide such notification. The Grantee further agrees that, given
the nature of the Company Business, a nationwide geographic scope is appropriate
and reasonable.






--------------------------------------------------------------------------------




(b)For purposes of this Grant Letter, the Grantee acknowledges and agrees that
the terms “Confidential Information” and “Trade Secrets” shall mean information
that the Company or any of its Affiliates owns or possesses, that the Company or
its Affiliates have developed at significant expense and effort, that they use
or that is potentially useful in the business of the Company or its Affiliates,
that the Company or its Affiliates treat as proprietary, private or
confidential, and that is not generally known to the public. The Grantee further
acknowledges that the Grantee's relationship with the Company is one of
confidence and trust such that the Grantee has in the past been, and may in the
future be, privy to Confidential Information and Trade Secrets of the Company or
any of its Affiliates.


(c)During the Grantee's employment with the Company and its Affiliates, the
Consulting Period, and the 12-month period following the later of the Grantee's
employment termination date or the end of the Consulting Period, if applicable,
the Grantee covenants and agrees that the Grantee shall not, directly or
indirectly through others, (i) hire or attempt to hire any employee of the
Company or any of its Affiliates, (ii) solicit or attempt to solicit any
employee of the Company or its Affiliates to become an employee, consultant or
independent contractor to, for or of any other person or business entity, or
(iii) solicit or attempt to solicit any employee, or any consultant or
independent contractor of the Company or any of its Affiliates to change or
terminate his or her relationship with the Company or any of its Affiliates,
unless, in each case of (i) through (iii), more than three months shall have
elapsed between the last day of such person's employment or service with the
Company or any of its Affiliates and the first date of such solicitation or
hiring or attempt to solicit or hire. If any employee, consultant or independent
contractor is hired or solicited by any entity that has hired or agreed to hire
the Grantee, such hiring or solicitation shall be conclusively presumed to be a
violation of this Grant Letter; provided, however, that any hiring or
solicitation pursuant to a general solicitation conducted by an entity that has
hired or agreed to hire the Grantee, or by a headhunter employed by such entity,
which does not involve the Grantee, shall not be a violation of this Section
6(c).


(d)During the Grantee's employment with the Company and its Affiliates and the
Restricted Period, except as provided in subsection (i), the Grantee covenants
and agrees that the Grantee shall not, either directly or indirectly through
others:
(i)solicit, divert, appropriate or do business with, or attempt to solicit,
divert, appropriate or do business with, any customer for whom the Company or
any of its Affiliates provided goods or services within 12 months prior to the
later of the Grantee's employment termination date or the end of the Consulting
Period (the “Termination Date”) or any actively sought prospective customer of
the Company or any of its Affiliates for the purpose of providing such customer
or actively sought prospective customer with services or products competitive
with those offered by the Company or any of its Affiliates during the Grantee's
employment or service with the Company or any of its Affiliates, or


(ii)encourage any customer for whom the Company or any of its Affiliates
provided goods or services within 12 months prior to the Termination Date to
reduce the level or amount of business such customer conducts with the Company
or any of its Affiliates.


(e)The Grantee acknowledges and agrees that the business of the Company and its
Affiliates is highly competitive, that the Confidential Information and Trade
Secrets have been developed by the Company at significant expense and effort,
and that the restrictions contained in this Section 6 are reasonable and
necessary to protect the legitimate business interests of the Company and its
Affiliates.


(f)Because the Grantee's services are personal and unique and the Grantee has
had and will continue to have access to and has become and will continue to
become acquainted with Confidential Information and Trade Secrets, the parties
to this Grant Letter acknowledge and agree that any breach by the Grantee of any
of the covenants or agreements contained in Section 6 will result in irreparable
injury to the Company or any of its Affiliates, as the case may be, for which
money damages could not adequately compensate such entity. Therefore, the
Company or any of its Affiliates shall have the right (in addition to any other
rights and remedies which it may have at law or in equity and in addition to the
forfeiture requirements set forth in Section 6(g) below) to seek to enforce
Section 6 and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company or any of its Affiliates may have for a breach, or
threatened breach, of the restrictive covenants set forth in Section 6. The
Grantee agrees that in any action in which the Company or any of its Affiliates
seeks injunction, specific performance or other equitable relief, the Grantee
will not assert or contend that any of the provisions of Section 6 are
unreasonable or otherwise unenforceable. The Grantee irrevocably and
unconditionally (i) agrees that any legal proceeding arising out of this
paragraph may be brought in the United States District Court for the Eastern
District of Pennsylvania, or if such court does not have jurisdiction or will
not accept jurisdiction, in any court of general jurisdiction in Philadelphia
County, Pennsylvania, (ii) consents to the non-exclusive jurisdiction of such
court in any such proceeding, and (iii) waives any objection to the laying of
venue of any such proceeding in any such court. The Grantee also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers.






--------------------------------------------------------------------------------




(g)The Grantee acknowledges and agrees that in the event the Grantee breaches
any of the covenants or agreements contained in this Section 6:


(i)The Committee may in its discretion determine that the Grantee shall forfeit
the outstanding Restricted Stock Units (without regard to whether the Restricted
Stock Units have vested), and the outstanding Restricted Stock Units shall
immediately terminate, and




(ii)The Committee may in its discretion require the Grantee to return to the
Company any cash received upon conversion of the Restricted Stock Units under
Section 4. The Committee shall exercise the right of recoupment provided in this
Section 6(g)(ii) within 180 days after the Committee's discovery of the
Grantee's breach of any of the covenants or agreements contained in this Section
6.


(h)If any portion of the covenants or agreements contained in this Section 6, or
the application hereof, is construed to be invalid or unenforceable, the other
portions of such covenants or agreements or the application thereof shall not be
affected and shall be given full force and effect without regard to the invalid
or unenforceable portions to the fullest extent possible. If any covenant or
agreement in this Section 6 is held to be unenforceable because of the duration
thereof or the scope thereof, then the court making such determination shall
have the power to reduce the duration and limit the scope thereof, and the
covenant or agreement shall then be enforceable in its reduced form. The
covenants and agreements contained in this Section 6 shall survive the
termination of this Grant Letter.


(i)Notwithstanding the foregoing, for purposes of this Grant Letter, Section
6(a) (regarding non-competition) and Section 6(d) (regarding non-solicitation of
customers) shall not apply after the Grantee's termination of employment with
the Company and its Affiliates, if the Grantee's employment is terminated by the
Company or a Subsidiary without Cause. This subsection (i) shall not affect the
Grantee's obligations with respect to non-competition or non-solicitation under
any other agreement entered into with the Company or any of its Affiliates.


7.
No Stockholder Rights.



The Grantee has no voting rights, no rights to receive dividends or dividend
equivalents or other ownership rights and privileges of a stockholder with
respect to the shares of Common Stock subject to the Restricted Stock Units.  
8.
Retention Rights.



Neither the award of Restricted Stock Units, nor any other action taken with
respect to the Restricted Stock Units, shall confer upon the Grantee any right
to continue in the employ or service of the Company or an Affiliate or shall
interfere in any way with the right of the Company or an Affiliate to terminate
Grantee's employment or service at any time.
9.
Cancellation or Amendment.



This award may be terminated or amended by the Committee, in whole or in part,
in accordance with the applicable terms of the Plan.
10.
Notice.



Any notice to the Company provided for in this Grant Letter shall be addressed
to it in care of the Corporate Secretary of the Company, 1601 Market Street,
Philadelphia, Pennsylvania 19103-2197, and any notice to the Grantee shall be
addressed to such Grantee at the current address shown on the payroll system of
the Company or an Affiliate thereof, or to such other address as the Grantee may
designate to the Company in writing. Any notice provided for hereunder shall be
delivered by hand, sent by telecopy or electronic mail or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage and
registry fee prepaid in the United States mail or other mail delivery service.
Notice to the Company shall be deemed effective upon receipt. By receipt of this
Grant Letter, the Grantee hereby consents to the delivery of information
(including without limitation, information required to be delivered to the
Grantee pursuant to the applicable securities laws) regarding the Company, the
Plan, and the Restricted Stock Units via the Company's electronic mail system or
other electronic delivery system.




--------------------------------------------------------------------------------




11.
Incorporation of Plan by Reference.



This Grant Letter is made pursuant to the terms of the Plan, the terms of which
are incorporated herein by reference, and shall in all respects be interpreted
in accordance therewith. The decisions of the Committee shall be conclusive upon
any question arising hereunder. The Grantee's receipt of the Restricted Stock
Units awarded under this Grant Letter constitutes such Grantee's acknowledgment
that all decisions and determinations of the Committee with respect to the Plan,
this Grant Letter, and/or the Restricted Stock Units shall be final and binding
on the Grantee, his or her beneficiaries and any other person having or claiming
an interest in such Restricted Stock Units. The settlement of any award with
respect to Restricted Stock Units is subject to the provisions of the Plan and
to interpretations, regulations and determinations concerning the Plan as
established from time to time by the Committee in accordance with the provisions
of the Plan. A copy of the Plan will be furnished to each Grantee upon request.
Additional copies may be obtained from the Corporate Secretary of the Company,
1601 Market Street, Philadelphia, Pennsylvania 19103-2197.
12.
Income Taxes; Withholding Taxes.



The Grantee is solely responsible for the satisfaction of all taxes and
penalties that may arise in connection with the Restricted Stock Units pursuant
to this Grant Letter. At the time of taxation, the Company shall have the right
to deduct from amounts payable with respect to the Restricted Stock Units or
other compensation an amount equal to the federal (including FICA), state, local
and foreign income taxes and other amounts as may be required by law to be
withheld with respect to the Restricted Stock Units.
13.
Governing Law.



The validity, construction, interpretation and effect of this instrument shall
exclusively be governed by, and determined in accordance with, the applicable
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle.
14.
Grant Subject to Applicable Laws and Company Policies.



This Grant shall be subject to any required approvals by any governmental or
regulatory agencies. This Grant shall also be subject to any applicable clawback
or recoupment policies, share trading policies and other policies that may be
implemented by the Board from time to time. Notwithstanding anything in this
Grant Letter to the contrary, the Plan, this Grant Letter, and the Restricted
Stock Units awarded hereunder shall be subject to all applicable laws, including
any laws, regulations, restrictions or governmental guidance that becomes
applicable in the event of the Company's participation in any governmental
programs, and the Committee reserves the right to modify this Grant Letter and
the Restricted Stock Units as necessary to conform to any restrictions imposed
by any such laws, regulations, restrictions or governmental guidance or to
conform to any applicable clawback or recoupment policies, share trading
policies and other policies that may be implemented by the Board from time to
time. As a condition of participating in the Plan, and by the Grantee's
acceptance of the Restricted Stock Units, the Grantee is deemed to have agreed
to any such modifications that may be imposed by the Committee, and agrees to
sign such waivers or acknowledgments as the Committee may deem necessary or
appropriate with respect to such modifications.
15.
Assignment.



This Grant Letter shall bind and inure to the benefit of the successors and
assignees of the Company. The Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the Restricted Stock Units, except to a Successor Grantee
in the event of the Grantee's death.




--------------------------------------------------------------------------------




16.
Section 409A.



This Grant is intended to comply with the applicable requirements of section
409A of the Code and shall be administered in accordance with section 409A of
the Code. Notwithstanding anything in this Grant Letter to the contrary, if the
Restricted Stock Units constitute “deferred compensation” under section 409A of
the Code and any Restricted Stock Units become vested and settled upon the
Grantee's termination of employment, settlement of the Restricted Stock Units
shall be delayed for a period of six months after the Grantee's termination of
employment if the Grantee is a “specified employee” as defined under section
409A of the Code and if required pursuant to section 409A of the Code. If
settlement of the Restricted Stock Units is delayed, the Restricted Stock Units
shall be settled within 30 days of the date that is the six-month anniversary of
the Grantee's termination of employment. If the Grantee dies during the
six-month delay, the Restricted Stock Units shall be settled in accordance with
the Grantee's will or under the applicable laws of descent and distribution.
Notwithstanding any provision to the contrary herein, distributions made with
respect to this Grant may only be made in a manner and upon an event permitted
by section 409A of the Code, and all payments to be made upon a termination of
employment hereunder may only be made upon a “separation from service” as
defined under section 409A of the Code. To the extent that any provision of the
Grant Letter would cause a conflict with the requirements of section 409A of the
Code, or would cause the administration of the Restricted Stock Units to fail to
satisfy the requirements of section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law. In no event
shall a Grantee, directly or indirectly, designate the calendar year of payment.
IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the date of the grant set forth above.


RADIAN GROUP INC.


By: /s/ Suzann C. Boylan


Suzann C. Boylan
Chief Human Resources Officer


I hereby accept the award of the Restricted Stock Units described in this Grant
Letter, and I agree to be bound by the terms of the Plan and this Grant Letter,
including without limitation the restrictive covenants set forth in Section 6,
by either signing this Grant Letter below or by electronically acknowledging and
accepting this Grant Letter following the date of the Company's electronic
notification to me. I hereby agree that all decisions and determinations of the
Committee with respect to the Restricted Stock Units shall be final and binding.


Agreed to and Accepted By Award Recipient:




Signature: /s/ S.A. Ibrahim__________________


Print Name: S.A. Ibrahim__________________


Date: 08/09/2011________________________




--------------------------------------------------------------------------------




Schedule A
Performance Goals
1.
Calculation of TSR. Vesting will be based on relative total shareholder return
(“TSR”), which means the Company's

TSR relative to the median TSR of the Peer Group (as defined in Section 2(c)
below). At the end of the Performance Period, the TSR for the Company, and for
each company in the Peer Group, shall be calculated by dividing the Closing
Average Share Value (as defined below) by the Opening Average Share Value (as
defined below).


(a)The term “Closing Average Share Value” means the average value of the common
stock, including Accumulated Shares, for the 20 trading days ending on the last
day of the Performance Period (i.e., the 20 trading days ending on June 9,
2014), which shall be calculated as follows: (i) determine the closing price of
the common stock on each trading date during the 20-day period, (ii) multiply
each closing price by the Accumulated Shares as of that trading date, and (iii)
average the amounts so determined for the 20-day period.


(b)The term “Opening Average Share Value” means the average value of the common
stock, including Accumulated Shares, for the 20 trading days ending on the first
day of the Performance Period (i.e., the 20 trading days ending on June 9,
2011), which shall be calculated as follows: (i) determine the closing price of
the common stock on each trading day during the 20-day period, (ii) multiply
each closing price by the Accumulated Shares as of that trading date, and (ii)
average the amounts so determined for the 20-day period.


(c)The term “Accumulated Shares” means, for a given trading day, the sum of (i)
one share and (ii) a cumulative number of shares of the company's common stock
purchased with dividends declared on a company's common stock, assuming same day
reinvestment of the dividends in the common stock of a company at the closing
price on the ex-dividend date. The calculations under this Schedule A shall
include ex-dividend dates between May 12, 2011 and the trading day.


2.
Vesting Based on Comparative TSR to the Median Peer Group TSR. The Restricted
Stock Units will vest based

on the Company's TSR as compared to the median TSR of the companies in the Peer
Group for the Performance Period (the “Median Peer Group TSR”), in accordance
with the following:
Performance
(increments of +/- point differential)
Vesting
Maximum at 50% above Target Award
200%*
+1% TSR above Target Award
102%
Target Award: Median TSR of Peer Group
100%
-1% TSR below Target Award
97%
Threshold at -34% below Target Award
0%



*Subject to the limit set forth in paragraph 4 below.
(a)Subject to the limit set forth in Section 4 below, up to 200% of the Target
Award of the Restricted Stock Units will vest based on how the Company's TSR
ranks compared to the Median Peer Group TSR, as described herein and in the
schedule above.


(i)In the event that the Company's TSR exceeds the Median Peer Group TSR, the
Restricted Stock Units will vest at a 2% increase above the Target Award (up to
200% of the Target Award, subject to the limit set forth in Section 4), for
every 1% by which the Company's TSR exceeds the Median Peer Group TSR.
  
(ii)If the Company's TSR is less than the Median Peer Group TSR, the Restricted
Stock Units will vest below the Target Award, in an amount such that there is a
3% reduction for every 1% by which the Company's TSR is less than the Median
Peer Group TSR. There is no vesting if the Company's TSR is less than 34% of the
Median Peer Group TSR.
  
(iii)If the Company's TSR rank falls between the measuring points, the Company's
TSR rank will be rounded to the nearest whole percentage point.






--------------------------------------------------------------------------------




(iv)Notwithstanding the foregoing, in the event that the Company's TSR is
negative for the Performance Period, the Committee retains sole discretion to
reduce the number of Restricted Stock Units that vest, including reduction to
zero, without regard to the performance of the Company's TSR relative to the
Median Peer Group TSR.


(b)The companies in the Peer Group will be determined on the first day of the
Performance Period for purposes of the TSR calculation and will be changed only
in accordance with Section 2(c) below. No company shall be added to the Peer
Group during the Performance Period for purposes of the TSR calculation.


(c)The term “Peer Group ” means the PMI Group, Inc., MGIC Investment Corporation
and the companies listed on the NASDAQ Financial Index as of the first day of
the Performance Period (i.e., June 9, 2011) and will be subject to change as
follows:


(i)In the event of a merger, acquisition or business combination transaction of
a company in the Peer Group in which the company in the Peer Group is the
surviving entity and remains publicly traded, the surviving entity shall remain
a company in the Peer Group. Any entity involved in the transaction that is not
the surviving company shall no longer be a company in the Peer Group.


(ii)In the event of a merger, acquisition or business combination transaction of
a company in the Peer Group, a “going private” transaction or other event
involving a company in the Peer Group or the liquidation of a company in the
Peer Group, in each case where the company in the Peer Group is not the
surviving entity or is no longer publicly traded, the company shall no longer be
a company in the Peer Group.


(iii)Notwithstanding the foregoing, in the event of a bankruptcy of a company in
the Peer Group where the company in the Peer Group is not publicly traded at the
end of the Performance Period, such company shall remain a company in the Peer
Group but shall be deemed to have a TSR of negative 100% (-100%).


3.
General Vesting Terms. Any fractional Restricted Stock Unit resulting from the
vesting of the Restricted Stock Units

in accordance with this Grant Letter shall be rounded down to the nearest whole
number. Any portion of the Restricted Stock Units that does not vest as of the
end of the Performance Period shall be forfeited as of the end of the
Performance Period.


4.
Limitation on Vesting. Notwithstanding the foregoing, in no event shall the
number of Restricted Stock Units that

vest pursuant to this Grant Letter exceed 730,300 shares, subject to adjustment
for certain corporate changes as described in Section 5 of the Grant Letter. If
the number of shares calculated according to comparative TSR performance would
exceed this limit, the maximum number of shares for which the Restricted Stock
Units vest shall be reduced to 730,300 shares, subject to adjustment as
described in Section 5 of the Grant Letter.




